Wheeler, J.
The record does not distinctly present any ruling of the court upon any question of law arising in the case, and there is no statement of the facts. The court decided the case by consent of botli parties upon both the law and fact. But what questions of law wore decided, what evidence was adduced by either party, or upon what state of facts the court gave its judgment does not appear. It devolves on the ’party seeking a reversal to make out the alleged error. To enable him to do this the record must show the ruling of the court which is complained of as erroneous or a statement of all the material facts on which the decision is founded. It is not enough that there may have been error committed. It must be shown that there is error, and, of consequence, in what it consists. Every presumption is to be indulged in favor of the judgment. In the absence of a statement of the facts in some authentic form we are bound lo presume in support of the judgment everything to have been proved which could legally be proved under the issues. Nothing can be more perfectly clear than that to enable this court to revise a judgment on the merits the facts of the case, that is, all the material facts in evidence, must be embodied in the record.
There may bo reason to apprehend that the law of the case has not been administered. But the record discloses no ground for reversing the judgment. It is therefore affirmed.
Judgment affirmed.